Citation Nr: 0430887	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-16 674	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The late veteran served on active duty in the United States 
Marine Corps from December 1963 to December 1967.  The 
appellant in the current appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  

During the course of this appeal, the case was remanded in 
March 2001 and July 2003 for additional evidentiary and 
procedural development.  The case was most recently 
adjudicated by the agency of original jurisdiction in July 
2004, in which the denial of the appellant's claim for 
service connection for the veteran's cause of death was 
confirmed.  The case was returned to the Board in October 
2004 and the appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
in the territorial waters of the Republic of Vietnam during 
active duty.

2.  The immediate cause of the veteran's death on July [redacted], 
1999 is shown to have been the result of respiratory failure 
due to acute lymphocytic leukemia.

3.  The veteran's acute lymphocytic leukemia was first 
clinically demonstrated over 30 years after service.

4.  At the time of death, the veteran did not have any 
service-connected disabilities.


5.  A disability of service origin did not cause or 
significantly contribute to the veteran's death.

6.  The acute lymphocytic leukemia is not demonstrated to be 
a presumptive residual disease due to exposure to chemical 
herbicides, including Agent Orange.

7.  The medical evidence of a nexus between the veteran's 
acute lymphocytic leukemia and his period of military service 
is predicated on lay witness accounts of his exposure to 
Agent Orange in service that have not been corroborated or 
established by his official military records.


CONCLUSION OF LAW

A disability of service origin did not cause, nor did it 
materially or substantially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The RO has provided the appellant with express notice of the 
provisions of the VCAA in correspondence dated in July 2001, 
February 2002, March 2002, March 2003 and August 2003, in 
which it provided the appellant with an explanation of how VA 
would assist her in obtaining necessary information and 
evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of the 
two remands which occurred during this appeal.  The evidence 
obtained includes the veteran's service medical records, 
service personnel records, and various pertinent witness 
statements and private medical records, including the late 
veteran's terminal hospitalization records.  The veteran's 
claims file has also been reviewed by a VA physician who 
addressed the claim on appeal and provided a detailed medical 
nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, the appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The appellant has been notified of 
the evidence and information necessary to substantiate her 
claim, and she has been notified of VA's efforts to assist 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The veteran's terminal hospitalization records show that he 
was admitted for inpatient treatment on January 6, 1999, for 
acute lymphocytic leukemia that was first diagnosed on 
admission.  His condition rapidly deteriorated and he died on 
January [redacted], 1999.  The terminal diagnosis was respiratory 
failure due to acute lymphoid leukemia.  At the time of his 
death, service connection was not in effect for any 
disabilities.

The appellant filed a claim for VA compensation for the cause 
of the veteran's death in February 1999.  In support of her 
claim, she submitted a statement dated in November 1999 from 
E. J. Bloom, M.D., who reported that she was the veteran's 
treating physician during his terminal hospitalization in 
January 1999.  Dr. Bloom presented the following medical 
opinion:

I understand that (the late veteran) served as 
Security for the Western Pacific Commander-in-
Chief and was often in Vietnam between 1963 and 
1967 where he may have been exposed to Agent 
Orange.  He also served as a guard at a chemical 
storage site in Hawaii and was involved in the 
clean-up of chemical spills.

It is my professional opinion that his Acute 
Lymphocytic Leukemia may have been caused by his 
exposure to Agent Orange and other toxic 
herbicidal agents.

The appellant also submitted a statement dated in November 
1999 from Mr. W.P.R. who reported that he was a friend of the 
late veteran since heir first meeting while serving together 
in the United States Marine Corps.  According to Mr. W.P.R., 
the veteran served as a bodyguard for "General [redacted]" and 
that during the time from August 1966 to July 1967, the 
veteran accompanied the general on approximately 20 trips to 
the Republic of Vietnam during the general's frequent troop 
inspection trips.  The witness reported that the veteran 
traveled extensively throughout the country of South Vietnam 
while acting as the general's guard.

The appellant presented written statements attesting that the 
late veteran had related to her that he served as a bodyguard 
to the Commander-in-Chief of American forces in the Western 
Pacific during his military service and that he visited 
Vietnam on several occasions during active duty.  She also 
reported that the veteran had told her that he was exposed to 
chemical herbicides while stationed in Hawaii guarding a 
military facility where such chemicals were stored and that 
he also had to assist in cleaning up spilled chemicals.

The veteran's DD 214 was reviewed but it does not indicate 
that the veteran had ever served in Vietnam.  His military 
decorations do not include any medals indicative of service 
in Southeast Asia.  A review of his service medical records 
also fails to indicate military service in Vietnam, although 
the medical records show that he was stationed in Hawaii and 
also that he was treated for a genitourinary disorder that 
was acquired in Spain.  The veteran's service personnel 
records show that during his period of active duty he was 
stationed in the continental United States and Hawaii and 
that he also served aboard ship with the Fleet Marine Force 
on an Atlantic deployment that included ports of call in 
Spain, Italy, France, Greece and the islands of Crete, 
Corsica and Sardinia.  He was honorably discharged from 
service in December 1967.

The veteran's service medical records contain no reference to 
treatment for cancer of any sort during active duty, 
including for lymphocytic leukemia.  Hematological tests 
conducted throughout his entire period of active duty contain 
no indications of any abnormalities regarding his blood.

In January 2004, the veteran's claims file was reviewed by a 
VA physician.  The examiner noted the veteran's pertinent 
medical history, including that he was first diagnosed with 
his fatal case of acute lymphocytic leukemia almost 32 years 
after his separation from active duty.  The examiner 
commented that acute lymphocytic leukemia was not one of the 
recognized and presumed medical problems related to Agent 
Orange exposure and expressed the opinion that the veteran's 
death by acute lymphocytic leukemia was not caused by 
exposure to Agent Orange.  In an addendum to the opinion that 
was made in April 2004, the VA physician reviewed the claims 
file and presented the following statement:

My final opinion regarding the (veteran's) cause 
of death - it is my opinion that the cause of 
death is not likely (to) be due to an event, 
injury or disability of service origin.  (The 
veteran) did die of acute respiratory failure and 
acute lymphocytic leukemia.  Service record(s) do 
not support (a finding of) the cause of death (to 
be) related to service. . . .

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

With chronic disability or disease shown as such in service, 
or within the presumptive period under the provisions of 
38 C.F.R. § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to the claim of service connection for the cause 
of the veteran's death as a residual of exposure to 
herbicides, a veteran who, during active service, served in 
the Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  A veteran is 
presumed to have been exposed to Agent Orange if he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(f).  

38 C.F.R. § 3.309(e) addresses specific diseases associated 
with exposure to certain herbicide agents and provides that 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The specific diseases are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for number of 
cancers that include hepatobiliary, bone, urinary bladder, 
renal and testicular cancer.  See Notice, 67 Fed. Reg. 42600 
(2002).  The Board does not find any evidence to support the 
conclusion that the veteran's acute lymphocytic leukemia that 
was first diagnosed in July 1999 was of a type of disease 
recognized by the regulations or VA as being presumed to have 
been due to exposure to chemical herbicides in Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98- 542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the instant case, the appellant contends that the 
veteran's death from respiratory failure due to, or as a 
consequence of acute lymphocytic leukemia, was the result of 
his exposure to Agent Orange or other herbicides while 
serving in Vietnam or otherwise while guarding facility where 
such chemicals were stored.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

At the time of death, service connection was not in effect 
for any medical disability.  There was nothing in his service 
medical records to indicate that the acute lymphocytic 
leukemia that caused his death was a pre-existing condition 
aggravated by service, a condition whose onset began during 
service, or that it manifested as a form of cancer to a 
compensable degree within one year following his separation 
from active duty in December 1967.  There is also nothing 
demonstrated in the veteran's service medical records which 
show onset of a medical condition other than cancer that 
could have conceivably caused or aggravated his fatal acute 
lymphocytic leukemia or otherwise contributed to the onset of 
death.  Therefore, no issue of service connection for the 
cause of the veteran's death on the basis of contribution to 
death or aggravation of the acute lymphocytic leukemia 
causative of death by a service-connected disability is 
implicated by the evidence of record.  See 38 C.F.R. § 
3.312(c) (2004).  Further, the veteran's acute lymphocytic 
leukemia was first demonstrated over three decades after his 
separation from service.  

The only objective medical evidence that links the veteran's 
acute lymphocytic leukemia to his period of military service 
is the November 1999 statement of Dr. Bloom, who based her 
opinion on the veteran's alleged history of exposure to Agent 
Orange and other chemical herbicides while serving in Vietnam 
or otherwise serving in close proximity to where such 
chemicals were stored.  The Board notes that Dr. Bloom was 
the veteran's treating physician during his terminal 
hospitalization in July 1999 and i is not shown that Dr. 
Bloom possesses any actual personal knowledge that the late 
veteran served in Vietnam or was otherwise exposed to Agent 
Orange or other chemical herbicides during active duty.  It 
is evident that Dr. Bloom's opinion is predicated on the 
history provided to her from the veteran's widow, who in turn 
did not possess actual personal knowledge of the veteran's 
alleged service in Vietnam or his exposure to carcinogenic 
herbicides in service but rather bases her assertions in this 
regard on statements of the late veteran before his death and 
on the lay witness, Mr. W.P.R.  The Board finds, however, 
that both the appellant and Mr. W.P.R.'s accounts regarding 
the veteran's alleged service in Vietnam and exposure to 
chemical herbicides in service are not verified or otherwise 
corroborated by his official military medical and personnel 
records.  As previously reported, the veteran's service in 
the United States Marine Corps took him to many places 
outside of the continental United States, including Hawaii, 
the Atlantic Ocean, and Western Europe.  However, the 
geographic locales visited by the veteran during service do 
not include the Republic Vietnam.  Furthermore, there is no 
documentation to support the allegation that he was ever 
exposed to chemical herbicides while serving on active duty.  
Therefore, the Board finds that the November 1999 opinion of 
Dr. Bloom is based on a factual premise that has been 
determined not to exist.  Dr. Bloom's opinion is thus 
entitled to no probative weight.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (where the facts show that the veteran 
received treatment from a physician many years after service, 
and the conclusion reached by the physician is clearly based 
solely on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.)  


The United States Court of Appeals for Veterans Claims has 
held that, without a review of the claims file, any opinion 
as to etiology of an underlying condition can be no better 
than the facts alleged by the veteran.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).

The Board finds that the outcome of this appeal rests on the 
opinion of the VA physician who reviewed the veteran's claims 
file and presented her commentary in January and April 2004 
in which she expressly and unequivocally found no basis to 
associate the late veteran's death in July 1999 by 
respiratory failure due to acute lymphocytic leukemia with 
his period of active military service.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death.  Therefore, the benefit of the doubt doctrine 
does not apply and the appeal is denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for the veteran's cause of death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



